Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Charles McClinton appeals the district court’s order construing McClin-ton’s petition for a writ of error coram nobis as a 28 U.S.C.A. § 2255 (West Supp. 2010) motion and denying it as successive and unauthorized. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McClinton, No. 3:89-cr-00098-FDW-l (W.D.N.C. Aug. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.